                        Case 2:19-mj-00462 Document 1 Filed 03/20/19 Page 1 of 7
                                                                                                         19-034



                                    UNITED STATES DISTRICT COURT
                                                                      for the
                                                     Eastern District of Pennsylvania

              United States of America                                   )
                             v.                                          )
              BOBBY LEE ROTHMILLER                                       )      Case No.
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                               -    -
                       Defendant(s)


                                                    CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         _ _           ~~gust 8~ 20.!_8 _          __ in the county of             Lancaster            in the
    Eastern          District of                P~nn_§YIV~ia __ , the defendant(s) violated:

          Code Section                                                             Offense Description
 21 U.S C Section 841(a)(1)
 and (b)(1)(C),                                                                     See attachment "A "
 18 U S.C Section 924(c)




        This criminal complaint is based on these facts:

           See Attached Affidavit.




        ~ Continued on the attached sheet.


                                                                                                   /1_~,, -- ---
                                                                                               -r Complainant's signature
                                                                                 _ _    _ _   J.: Ro~c~e.111, "!:_a~k_Force _?ff}~er, FB~ _
                                                                                                    Prtnted name and title


Sworn to before me and signed in my presence.


Date:             03/20/2019


City and state:                             Ph1ladelph1a, PA                      LINDA K C!~CAPP~. Chief U ~ ~ag1str~te Judge_
                           --           -                                                           Printed name and title
              Case 2:19-mj-00462 Document 1 Filed 03/20/19 Page 2 of 7




                                           COCNTONE

        On or about August 8, 2018, in Ephrata Township, in the Eastern District of
Pennsylvania, defendant BOBBY LEE ROTHMILLER knowingly and intentionally possessed
with intent to distribute, a mixture and substance containing heroin, a Schedule I controlled
substance. In violation of Title 21, Cnited States Code, Section 841(a)(l), (b)(l)(C).

                                           COUNT TWO

        On or about August 8, 2018, in Lancaster, in the Eastern District of Pennsylvania, ·
defendant BOBBY LEE ROTHMILLER knowingly and intentionally possessed with intent to
distribute, a mixture and substance containing heroin, a Schedule I controlled substance. In
violation of Title 21, United States Code, Section 841(a)(l), (b)(l)(C).

                                         COUNT THREE

        On or about August 8, 2018, in Lancaster, in the Eastern District of Pennsylvania,
defendant BOBBY LEE ROTHMILLER knowingly possessed, a firearm, that is, a Hi-Point
Firearms .380 caliber semiautomatic pistol, model CF380, bearing serial number P8133204,
loaded with five rounds of ammunition, in furtherance of a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is, possession with the intent to distribute
heroin, in violation of Title 21 United States Code, Section 841(a)(l), (b)(l)(C). In violation of
Title 18, United States Code, Section 924( c )( 1).
             Case 2:19-mj-00462 Document 1 Filed 03/20/19 Page 3 of 7




                                           AFFIDAVIT

        I, Stanley J. Roache III, being duly sworn under oath and deposed, state the following:

1.      I am a detective with the Lancaster City Bureau of Police and a Task Force Officer (TFO)

with the Federal Bureau of Investigation (FBI) Violent Crime Task Force. I have been employed

as a police officer with the Lancaster Bureau of Police since December 2000 and I have been a

TFO since 2017. In that time, I have been involved in approximately 1,000 criminal arrests as a

witness or prosecuting officer. From 2007 up until 2010, I was a member of the Lancaster

Bureau Police Drug Unit. I conducted hundreds of undercover buys of controlled substances,

including heroin, cocaine, and crack cocaine, among others. In that capacity I also worked with

federal agencies, including the Drug Enforcement Administration (DEA), the FBI, and state

authorities including the state Attorney General's Office. In March 2012, I was assigned to the

Criminal Investigation Division and to the Violent Crime lJnit. Since March 2014, I have

conducted and assisted members of the Lancaster City Police Criminal Investigation Division in

violent crime investigations, including hundreds of homicides, shootings, stabbings, serious

assaults, robberies and other criminal offenses. I have served as the prosecuting officer on

numerous homicides, violent crime, firearms and drug cases in federal, state and local courts. I

have worked extensively with the Lancaster County Drug Task Force (LCDTF), as well as the

Bureau of Alcohol, Tobacco, Firearms and Explosives (A TF) and the FBI, in ongoing drug and

violent crime investigations. I currently serve as a supervisor on the Lancaster County SERT

Team.




                                            Page 1 of 5
             Case 2:19-mj-00462 Document 1 Filed 03/20/19 Page 4 of 7



2.      On August 8, 2018, LCDTF members initiated a vehicle stop on U.S. Route 222,just

north of U.S. Route 322 in Ephrata Township, Lancaster County Pennsylvania, on a gray Toyota

Camry, Pennsylvania registration KSJ5964.

3.       One of the three occupants of the vehicle, Bobby Lee ROTHMILLER DOB: 03-18-73,

was seated in the front passenger seat, was the subject of a six-month long narcotics investigation

during 2018 where confidential informants working with the LCDTF made at least three

controlled buys of "K2" (synthetic marijuana) and heroin from ROTHMILLER, after contacting

ROTHMILLER via cell phone to arrange drug purchases with him.

4.      As LCDTF members were speaking with ROTHMILLER while he was still inside the

vehicle, ROTHMILLER disclosed that he had a bag containing K2 (synthetic marijuana), which

was on the floor at his feet. Task force members ordered ROTHMILLER and the two other

occupants out of the vehicle. Manheim Borough Police Officer Kirk Colwell then used his police

K9, Casper, a narcotics detection dog, to sniff the exterior of the vehicle. When the Officer

Colwell walked around the vehicle, the K9 indicated the presence of narcotics inside the car.

5.      LCDTF members searched the vehicle at the scene of the car stop in Ephrata Township,

and found a blue sports bag on the floor in front of the front passenger where ROTHMILLER

had just been seated. The bag was searched and found to contain multiple bags of K2 weighing a

total of approximately 87 .5 grams; 38 blue glassine bags stamped "snapple" containing a total of

approximately I.lg ofheroin; one functional digital gram scale; and $1,020 in C.S. currency.

LCDTF members also found a Versace purse underneath the front passenger seat that contained

293 blue glassine bags stamped "snapple," each containing heroin for an approximate total of

8.79 grams of heroin; three smaller comer-tied bags containing a total of approximately 14.9

grams of cocaine; and multiple bags of K2 (synthetic marijuana), weighing a total of



                                            Page 2 of5
            Case 2:19-mj-00462 Document 1 Filed 03/20/19 Page 5 of 7



approximately 77.2 grams. Officers also found a backpack on the back seat that contained

multiple bags of K.2, weighing a total of approximately 95 grams. Inside the vehicle officers also

found numerous other bags of K2 weighing an approximate total of 7 .1 grams.

6.     As a result of the search, LCDTF arrested ROTHMILLER and took him into custody.

They found $667 in U.S. currency in his front left pocket.

7.      While being transported to the LCDTF office, ROTHMILLER was advised of his

Miranda Rights, which he waived, and spoke with task force members. ROTHMILLER admitted

to having "three bricks" of heroin in his room at the Knights Inn, located at 2151 Lincoln

Highway East in Lancaster, Pennsylvania. ROTHMILLER guided task force members to room

number 316, and consented to its search by task force members. Before entering,

ROTHMILLER told task force members that his girlfriend, C.B., was staying in the room, but

she did not answer the door despite repeated knocking. Finally, the hotel manager came to the

room and opened the door with another key. When task force members entered the hotel room,

they found C.B. asleep and unresponsive, laying on top of the bed.

8.      During the search of the hotel room, LCDTF members found a black backpack

containing a stolen Hi-Point ~irearms semiautom8;tic pistol, model CF380 S~: P8133204, loaded

with five rounds of ammunition, and multiple items appearing to be controlled substances. (The
                                                                  .
Hi-Point pistol was later test-fired by a LCDTF member and found to be an operable firearm.)

Samples taken from the controlled substances found in the hotel room were field-tested. The

backpack contained approximately 7.6g of K2 (synthetic marijuana), and two packages wrapped

in white paper containing 519 blue glassine bags stamped "snapple" containing a total of

approximately 15.Sg of heroin. Task force members also found two functional digital gram

scales, a razor blade, and empty bags containing K2 (synthetic marijuana) and cocaine residue



                                           Page 3 of 5
             Case 2:19-mj-00462 Document 1 Filed 03/20/19 Page 6 of 7



inside the room. A gray woven purse on the bed was _also found and contained 58 blue glassine

bags stamped "snapple," containing a total of approximately 1.7g of heroin, approximately 2.3g

of K2 (synthetic marijuana), .2g of crack cocaine, two Suboxone tabs, and $842 U.S. currency.

When C.B. eventually awoke during the search, a task force member explained the

circumstances, and ROTHMILLER told her that he was taking responsibility to protect her.

9.      Based on your affiant's training and experience in narcotics investigations, the amounts

of heroin, that were recovered by law enforcement as set forth above were substantial and

exceeded the amounts typically possessed by a user, and were instead intended for sale and

distribution. The street value of the heroin in the quantities located inside ROTHMILLER's

vehicle and in the Knights Inn hotel room was approximately $9,000.

10.    After the search of the hotel room, LCDTF members transported ROTHMILLER back to

their offices in Lancaster, where they again advised ROTHMILLER of his Miranda warnings.

ROTHMILLER waived his rights, signing a waiver, and agreed to continue speaking with task

force members. During the interview, ROTHMILLER stated the he was coming from

Philadelphia, Pennsylvania and the purpose of the trip was to buy K2. He also stated the he sells

K2 and heroin and that some of the money on his person and inside the vehicle were direct

proceeds of drug sales. ROTHMILLER added that the heroin was for sale and that he pays $500

for a "brick." ROTHMILLER admitted that he stays at the Knights Inn, and that the last time he

stayed there was "two nights ago."

11.    Based on the above facts, there is probable cause to believe that on August 8, 2018 in

Ephrata Township and in Lancaster, Pennsylvania, Bobby Lee ROTHMILLER, possessed with

the intent to distribute heroin, in violation of Title 21, United States Code, Sections 84l(a)(l),




                                             Page 4 of 5
             Case 2:19-mj-00462 Document 1 Filed 03/20/19 Page 7 of 7



841 (b)( 1)( C); and possessed a firearm in furtherance of a controlled substance offense, in

violation of 18 United States Code, Section 924( c ).




Sworn to and subs~ed
before me this ~
day of March, 2019




Honorable Linda K. '--'«rao,appa
Chief United States Magistrate Judge




                                            Page 5 of5
